DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claim 1, US Patent 9697453 issued to Augustinowicz discloses a shielding card holder system, comprising: 
wherein a card holder is adjustable between an opened position and a closed position (Fig 5b, the first member 22 and the second member 24 are movably connected such that the card holder is adjustable between an opened position and a closed position; it comprises a bias member/fastener 21  for biasing the card holder towards the closed position; the bias member/fastener 21 is connected between the first member 22 and the second member 24; bias member/fastener 21 is connected between the first member 22 and the second member 24, the fastener being rotatable to adjust the card holder between the opened position and the closed position), wherein the card holder is adapted to removably hold the card within the card holder when the card holder is in the closed position (Fig 5a-5b).
[Not taught: a card protector for shielding wireless transmissions from a card, the card protector comprising an upper end, a lower end, an outer surface, and an inner surface; 
a first protector magnet connected to the card protector, wherein the first protector magnet comprises a first surface and a second surface opposite of the first surface; and 
the card holder removably attached to the outer surface of the card protector, wherein the card holder is adapted to magnetically engage with the first surface of the first protector magnet  so as to removably attach the card holder to the card protector].
But Augustinowicz does not expressly disclose a protector, protector magnet or card holder magnet.
Regarding claim 15, US Patent 9697453 issued to Augustinowicz discloses: a shielding card holder system, comprising: 
a card holder removably attached to the outer surface of the card protector, the card holder being adapted to removably hold the card within the card holder, wherein the card holder is adjustable between an opened position and a closed position (Fig 5b, card holder includes the first member 22 and the second member 24 are movably connected such that the card holder is adjustable between an opened position and a closed position; it comprises a bias member/fastener 21  for biasing the card holder towards the closed position; the bias member/fastener 21 is connected between the first member 22 and the second member 24; bias member/fastener 21 is connected between the first member 22 and the second member 24, the fastener being rotatable to adjust the card holder between the opened position and the closed position)
[Not taught: a card protector for shielding wireless transmissions from a card, the card protector comprising an upper end, a lower end, an outer surface, and an inner surface; 
a first protector magnet connected to the card protector, wherein the first protector magnet comprises a first surface and a second surface opposite of the first surface; 
a first holder magnet connected to the card holder, wherein the first holder magnet is adapted to magnetically engage with the first surface of the first protector magnet so as to removably attach the card holder to the card protector; 
a securing member removably attached to the inner surface of the card protector; and 
a first securing magnet connected to the securing member, wherein the first securing magnet is adapted to magnetically engage with the second surface of the first protector magnet so as to removably attach the securing member to the card protector].
But Augustinowicz does not expressly disclose a protector, protector magnet, a securing device, securing device magnet, and holder magnets.
Claims 2-14 and 16-20 are allowed due to their dependencies on claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10943514 issued to O’Keefe (Fig 5b: securing clip, magnets)
US Patent 5564166 issued to Roy (Fig 1: Spring clip);
US Publication 2004/0045133 by Buettell (Fig 1: Spring clip);
US Patent 5369899 issued to Reeves (Fig 3, magnets);
US Publication 20200163443 by Huang (Fig 9: holder magnets)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/       Examiner, Art Unit 3733                                            

/JOHN K FRISTOE JR/       Supervisory Patent Examiner, Art Unit 3733